Citation Nr: 0639428	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing is associated with the claims 
file.   

In December 2004 and December 2005, the Board remanded the 
case to the RO for additional development.  


FINDINGS OF FACT

1. The veteran served in combat with the enemy.

2. The veteran's currently diagnosed disabilities of the 
lumbar and cervical spine were first shown many years after 
his separation from service in November 1971 and are not 
shown to be related to service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service; nor may arthritis of the back be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters, dated in December 
2002 and March 2005, after the initial adjudication of the 
claim.  The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claims, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004)(38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).        

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, the RO did 
furnish notice of the degree of disability in the 
supplemental statement of the case in August 2006.  Since the 
Board is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess has not prejudiced the 
veteran's claim.

Since the VCAA notice came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  The 
procedural defect has been cured without prejudice to the 
veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence and to address the issue at a hearing.  And the 
claim has been  readjudicated following the content-complying 
notice, as evidenced by the most recent adjudication by the 
RO in the supplemental statement of the case in August 2006. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA records.  It is noted that in the VCAA 
notice letter of April 2005, the RO requested the veteran to 
submit or furnish a medical release for the records of a 
private physician or any other records of private health care 
providers, but he did not respond.  As the veteran has not 
identified any additionally evidence and as there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

The veteran was afforded a VA examination in February 2006 to 
determine the etiology of any back disability.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for arthritis, if 
manifest to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

There is a three-step analysis in cases where a combat 
veteran seeks benefits pursuant to 38 C.F.R. § 3.304:  1)  
Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service"; 2)  Is the proffered evidence 
"consistent with the circumstances, conditions, or hardships 
of such service"; and 3) Once these the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can met the burden of showing "clear and 
convincing evidence to the contrary."  Only in the third 
step may contrary evidence, such as a Report of Medical 
Examination at Separation, be brought into play.  Collette, 
82 F.3d at 
392-3; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Medical evidence of a current 
disability and a nexus to service is still required.  See 
Wade v. West, 11 Vet. App. 302, 306 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. Brown, 
8 Vet. App.  563, 567 (1996).  

Analysis

In this case, the veteran alleges that he injured his back 
while jumping from a helicopter on a combat mission in 
Vietnam.  He contends that his current back problems are the 
result of his fall in service.  He also believes that this 
initial back injury was aggravated by another fall from 
bleachers while watching a movie in Vietnam, at the time of a 
rocket and mortar attack.  Alternately, he acknowledges that 
medical records show that he suffered a back injury prior to 
service.    

The Board does not dispute the presence of current 
disabilities of the spine.  The medical records in the file 
consist solely of VA records.  Beginning in 1998, they show 
continuing problems related to the neck and back, as follows.  
At the time of an Agent Orange examination in September 1998, 
the veteran complained of chronic back pain since 1976 in the 
mid-thoracic spine.  At the time of a December 2001 VA 
psychiatric examination, the veteran reported a back injury 
after jumping from a helicopter during service, for which he 
was treated in the field.  Outpatient records in May 2003 
show that the veteran reported worsening back pain.  A 
physician assessed chronic lower and upper back pain.  
Subsequent X-rays of the lumbosacral spine revealed 
spondylolysis at L5-S1 and mild degenerative joint disease at 
L1-L2.  An April 2005 report of an MRI of the cervical spine 
showed a herniated disc at C5-C6.  At the time of a VA 
examination in February 2006, the diagnoses were degenerative 
disk disease of the lumbar spine with residuals and 
degenerative disk disease with herniated nucleus pulposus of 
the cervical spine at C5 and C6 with residuals.  Thus, there 
is competent evidence of current back and neck disability.

With respect to whether such current disabilities are related 
to service, the Board notes that service records themselves 
are negative for any recorded reference of injury to his 
spine during service, or any clinical findings or diagnoses 
pertinent to the neck or back.  The Board does note that at 
the time of the induction physical examination in January 
1970, the veteran reported that he had strained his back 
lifting a heavy box in April 1969.  It was further noted that 
his back recovered after treatment by a physician with heat, 
and that it was non-symptomatic.  The veteran was accepted 
into the military and found to be physically fit for service.  
His spine was clinically evaluated as normal at that time.  
The Board thus finds that the veteran's spine is to be 
presumed sound at the time of enlistment.  38 U.S.C.A. § 1111 
(West 2002).  

It is noted that the veteran's service personnel records 
reveal that he served in Vietnam from July 1970 to June 1971, 
and received the combat infantryman badge, among other awards 
and decorations.  The Board has considered the fact of the 
veteran's combat status and his assertion that coincident 
with combat he injured his back.  The veteran's assertions as 
to incurring a back injury in a fall from a helicopter during 
a combat mission are consistent with the circumstances of his 
service.  Notwithstanding the fact that the reported combat 
related incident is not documented in the service medical 
records, the veteran's own statements and testimony, coupled 
with the statement of a fellow soldier received in December 
2002 and his documented participation in combat activities in 
Vietnam, constitute satisfactory evidence that he sustained 
injury to the back during combat, which is consistent with 
the circumstances, conditions, or hardships of his service.  
Id.  

In any case, the Board emphasizes that medical evidence of a 
nexus to service is still required.  See Wade v. West, 
11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522-24 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

In that regard, the Board notes that post-service medical 
records are negative for actual findings of neck and/or back 
disability until the late 1990s.  The first post-service 
medical evidence showing any complaints, findings, or 
diagnosis of either a neck disability or a back disability is 
in fact dated in September 1998, over 26 years after the 
veteran's discharge from active duty.  At that time, as noted 
above, the veteran reported pain in the mid-thoracic spine 
since 1976.  There was no reference to a back injury during 
service.  It was not until after May 2001, when the veteran 
filed a claim of service connection for a back injury, that 
he began reporting the 


incident of an injury while jumping from a helicopter in 
Vietnam.  Thus, the medical records do not serve to show the 
veteran as having had ongoing neck and/or back symptomatology 
due to an injury sustained in service.  

With respect to a nexus between current disability and 
service, the Board finds that the preponderance of the 
competent evidence of record is against such finding.  

In this regard, the Board notes that to the extent the 
veteran is competent to report having had difficulties with 
his back and/or neck as a result of falling from a helicopter 
(or a bleacher) in service and thereafter, he is not 
competent to establish the development of any chronic 
disability during service as a result of such injury, or to 
relate any in-service back or neck problems to the 
disabilities diagnosed decades later.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The record does contain medical evidence addressing the 
etiology of the veteran's back and neck disabilities.  A VA 
physician in May 2003 indicated that the veteran's chronic 
lower and upper back pain was questionably due to a fall 
while in the service as claimed by the veteran.  The 
physician also noted that the veteran claimed that he had had 
back pain prior to service but that he was drafted anyway and 
incurred another injury in service.  The same VA physician 
stated in an assessment of August 2003 that he had discussed 
with the veteran the X-ray finding of degenerative joint 
disease, which he stated anyone at the veteran's age could 
have.  The physician added that it was difficult for him to 
state whether the veteran's degenerative joint disease was 
due to the service or not, but indicated that it was 
possible.  The Board finds that the physician's statement is 
purely speculative.  The provisions of 38 C.F.R. § 3.102 
state that service connection may not be based on a resort to 
speculation or even remote possibility.  Further, the Court 
has provided that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the Board accords the physician's statement 
little probative weight.

In contrast, the Board finds that the February 2006 opinion 
by a VA examiner is more probative as to the likely etiology 
of the veteran's back and neck problems.  That examiner 
furnished the most comprehensive examination to date 
regarding the veteran's neck and back condition.  He 
furnished a diagnosis and clearly addressed with rationale 
the etiology of the conditions found.  He reviewed the 
veteran's claims file, and acknowledged the lack of 
documentation of post-service treatment for the back until 
many years after discharge.  He also noted the veteran's 
report of a lifting injury in 1969 prior to service, of the 
onset of back pain on a regular basis in 1975, of the onset 
of neck pain in 2003, and of a flare up of neck pain in 2004 
following an injury on the job.  It was this examiner's 
opinion that it was not likely that the veteran's current 
neck and back disabilities were related to military service.  
The Board finds such opinion to be more probative because it 
was based on review of the historical evidence and was more 
comprehensive than the other VA opinion of record.  Further, 
the opinion was not merely conclusory, as was the other VA 
opinion, but also contained discussion and rationale.  

After carefully reviewing all the evidence, it is the Board's 
judgment that the weight of the credible evidence 
demonstrates that the veteran's current neck and back 
disorders became manifest only years after his service and 
were not residual to service injury.  As the preponderance of 
the evidence is against the veteran's claim of service 
connection, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a back injury is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


